                                                                                      1 CHRISTENSEN JAMES & MARTIN
                                                                                        DARYL E. MARTIN, ESQ. (6735)
                                                                                      2 WESLEY J. SMITH, ESQ. (11871)
                                                                                        7440 W. Sahara Avenue
                                                                                      3 Las Vegas, Nevada 89117
                                                                                        Telephone: (702) 255-1718
                                                                                      4 Email: dem@cjmlv.com, wes@cjmlv.com
                                                                                        Attorneys for the Boards of Trustees of the
                                                                                      5 Southern Nevada Cement Masons Trusts

                                                                                      6
                                                                                                                  UNITED STATES DISTRICT COURT
                                                                                      7
                                                                                                                              DISTRICT OF NEVADA
                                                                                      8
                                                                                                                                      *****
                                                                                      9
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                          Board of Trustees of the Cement Masons         CASE NO.: 2:19-cv-01362-JCM-BNW
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                     10
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                          and Plasterers Health and Welfare Trust;
                                                                                     11   Board of Trustees of the Cement Masons
                                                                                          and Plasterers Joint Pension Trust; Board
                                                                                     12   of Trustees of the Cement Masons and
                                                                                          Plasterers Vacation Savings Plan Trust;
                                                                                     13   Board of Trustees of the Operative
                                                                                          Plasterers and Cement Masons
                                                                                     14   International Association Local 797
                                                                                          Apprentice and Journeyman Training             STIPULATION TO DISCLOSE
                                                                                     15   Trust; Board of Trustees of the Operative      PAYROLL RECORDS AND TO
                                                                                          Plasterers and Cement Masons                   STAY CASE AS TO DEFENDANT
                                                                                     16   International Association Training Fund;       ARENAS, PARKS & STADIUMS
                                                                                          Painting and Decorating Contractors            SOLUTIONS, INC. FOR A PERIOD
                                                                                     17   Association Contract Administration and        NOT TO EXCEED 60 DAYS
                                                                                          Industry Fund,
                                                                                     18
                                                                                                                Plaintiffs,
                                                                                     19
                                                                                          vs.
                                                                                     20
                                                                                          Arenas, Parks & Stadiums Solutions, Inc.,
                                                                                     21   aka Arenas Parks and Stadiums Solutions
                                                                                          Inc, a foreign corporation; Suretec
                                                                                     22   Insurance Company, a foreign
                                                                                          corporation; DOES 1–10 & ROES 1–10;
                                                                                     23
                                                                                                                Defendants.
                                                                                     24

                                                                                     25

                                                                                     26

                                                                                     27
                                                                                     28
 1           IT IS HEREBY STIPULATED AND AGREED between the Parties to this Stipulation
 2 (Plaintiffs and Defendant ARENAS, PARKS & STADIUMS SOLUTIONS, INC. (“APSS”)),

 3 as follows:

 4           1.      APSS, acting through its duly-appointed Chief Operating Officer, Vincent
 5 Caccamo, acknowledges that it was served with a copy of the Summons and Complaint in this

 6 action on October 1, 2019, as shown by the Affidavit of Service filed with the Court (ECF

 7 No. 5);

 8           2.      APSS has not yet filed an answer, responsive pleading, or otherwise appeared
 9 in this action;

10           3.      APSS acknowledges that one form of relief sought by the Plaintiffs in this
11 Case is an Order compelling APSS to disclose to Plaintiffs certain information, including

12 payroll records covering APSS’ operations for the months of November 2017 and May 2018

13 (the “Records”);

14           4.      APSS has not disclosed the Records to the Plaintiffs and declares that it prefers
15 to promptly and informally disclose the Records to Plaintiffs’ counsel rather than appearing

16 immediately in the Case and disclosing the Records through formal discovery proceedings;

17           5.      The Parties have therefore executed this Stipulation intended to stay the Case
18 as to APSS for a period of not more than sixty (60) days from the date on which the fully

19 executed Stipulation is filed by Plaintiffs with the Court (the “Stay”), during which period of

20 time APSS shall disclose the Records to Plaintiffs’ counsel and Plaintiffs shall endeavor to
21 use the Records to complete a compliance review of APSS’ payroll practices;

22           6.      While the Parties agree that Plaintiffs may cause the Stay to terminate early by
23 notifying APSS of Plaintiffs’ desire to terminate the Stay in an email sent to Vincent Caccamo

24 (vinny@apssolutions2012.com), the Stay may be extended beyond sixty (60) days only by

25 written Order of the Court;

26           7.      Upon approval of this Stipulation by the Court, the Stay proposed by the
27 parties shall be in effect for up to sixty (60) calendar days after the date on which this

28
                                                    -2-
 1 Stiplation is filed by Plaintiffs, and while the Stay remains in effect, APSS shall have no
 2 obligation to appear, answer or otherwise respond to the Complaint;
 3         8.     APSS shall file its answer or other response to the Complaint not later than
 4 twenty one (21) days following the date on which the Stay terminates;
 5         9.     APSS reserves all rights, claims, and defenses in this action.
 6
                                              ORDER
 7

 8
           Good cause appearing, IT IS SO ORDERED.
 9
10
                          8th day of __________,
     DATED and done this ____         January    2020.
11

12
13
                                         UNITED STATES DISTRICT COURT JUDGE
14
15
16
17
18                              [PARTY SIGNATURES FOLLOW]
19
20
     Dated: January           , 2020.               Dated: January                 , 2020.
21
     CHRISTENSEN JAMES & MARTIN                     ARENAS, PARKS & STADIUMS
22                                                  SOLUTIONS, INC.
23 By:                                              By:
24 Daryl E. Martin, Esq.                            Vincent Caccamo, Chief Operating Officer
   Attorneys for Plaintiffs Southern                Email: Vinny@apssolutions2012.com
25 Nevada Cement Masons Trusts                      Cell: (914) 346-2366

26
27

28
                                                 -3-
